DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 7 and 9-14 are pending as amended on 11/9/2021. Claim 7 stands withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 11/9/2021. In particular, claim 1 has been amended to contain narrowed ranges, and new claims 12-14 have been added. 
Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 depends from claim 12, and recites the limitation "the LLDPE.”  There is insufficient antecedent basis for this limitation in the claim, as there is no LLDPE recited in claim 1 or claim 12. Therefore, the scope of the claim is unclear. For examination purposes, the claim has been interpreted as though it depends from claim 13 rather than claim 12.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlinger et al (WO 2005/113655; included machine translation cited herein) in view of Yorita et al (US 6303666).
As to claims 1, 2, 4 and 9-11, Ohlinger discloses a foam material made from crosslinked polyolefins for inner cladding for motor vehicles (vehicle interior member) (abstract). 
The foam is obtained by mixing polyolefin (polypropylene and polyethylene) with cross-linking agent and foaming agent to form a composition, then exposing the composition to ionizing radiation to cross-link and heat to foam (p 2, middle of page). Therefore, Ohlinger discloses that the cross-linked polyolefin resin foam is obtained by cross-linking and foaming a polyolefin resin composition.
As to instant (A): the polyolefins in Ohlinger’s composition comprise 50-90 wt% polypropylene and 10-50 wt% polyethylene (abstract), and particularly preferably 60-80 wt% polypropylene and 20-40 wt% polyethylene (p 3, lines 11-12) which fall within the 
As to instant (B): Ohlinger further discloses that it is necessary to include a thermally decomposable foaming agent, and that it is preferably an azodicarbonamide (p 4, lines 9-10). Therefore, Ohlinger discloses azodicarbonamide according to instant (B). As shown in Tabelle I (p 9) of the original document, Ohlinger exemplifies compositions comprising 8.5, 7.2 or 7.5 parts by mass azodicarbonamide relative to 100 parts resin, which falls within the range of 3-12 recited in claim 2. 
Ohlinger teaches that the foam has a density of 0.03 to 0.2 g/cm3 (abstract), which falls within the recited range of 0.02 to 0.20 g/cm3. 
Ohlinger teaches that the foam has a crosslinking degree of 20-70 wt% (abstract), with 30-60 wt% disclosed as preferred (p 3, lines 13-14). Ohlinger’s preferred range of crosslinking substantially corresponds to the presently recited range of 30-55%. The cross-linking degree (gel content) in each of Ohlinger’s examples 1-5 (Tabelle II, last line, p 10 of original) ranges from 38.5-53%, which falls within the presently claimed range of 30-55 wt%. 
As to instant (C):
Ohlinger discloses that it is advisable to incorporate additives, and names metal oxides as an example (p 4, lines 12-14). However, Ohlinger fails to specifically name magnesium oxide, and fails to disclose a suitable particle size. 
Yorita describes a cross-linked polyolefin resin foam obtained by cross-linking and foaming a polyolefin resin composition (col 3 ln 20-25, 50-60), suitably usable as vehicle interior materials (col 1 ln 7-18). Yorita teaches including a fine inorganic powder which acts as an expansion nucleating agent (col 14, line 66 to col 15, line 1). In particular, Yorita discloses names magnesium oxide as a nucleating agent (col 15, line 3). Yorita discloses utilizing the fine inorganic powder within a most preferred range of 0.1-5 parts by weight (col 15 ln 15-23) and a particle size within a most preferred range of 5 microns or smaller (col 15 ln 5-11) in order to achieve an expanded product with a better surface appearance (col 15, lines 8-12 and lines 18-22). In light of Yorita’s disclosure, when preparing a crosslinked olefin foam for an end use such as a vehicle interior, the person having ordinary skill in the art would have been motivated to utilize the type and amount of nucleating agent disclosed by Yorita in order to provide the expanded product with a better surface appearance. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a crosslinked polyolefin foam from a composition of polyolefins, azodicarbonamide, and metal oxide, as disclosed by Ohlinger, utilizing (as the metal oxide) magnesium oxide having a particle size of 5 micron or smaller (including within the ranges recited in claims 1 and 9-10 of 0.1-5 micron, 0.3-5 micron, or 0.5-5 micron), in an amount of 0.1 to 5 parts by weight (including within the presently claimed range of 0.05 to 0.3 parts by weight) as taught by Yorita, in order to improve the surface appearance in the expanded product. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlinger et al (WO 2005/113655; included machine translation cited herein) in view of Yorita et al (US 6303666), and further in view of Suzuki et al (US 5091435).
The rejection above over Ohlinger and Yorita is incorporated here by reference.
As to claims 12-14, as discussed above, Ohlinger discloses a foam material made from crosslinked polyolefins for inner cladding for motor vehicles (vehicle interior member) (abstract). The foam is obtained by mixing polyolefin (polypropylene and polyethylene) with cross-linking agent and foaming agent to form a composition, then exposing the composition to ionizing radiation to cross-link and heat to foam (p 2, middle of page). The polyolefins in Ohlinger’s composition comprise 50-90 wt% polypropylene and 10-50 wt% polyethylene (abstract), and particularly preferably 60-80 wt% polypropylene and 20-40 wt% polyethylene (p 3, lines 11-12). However, Ohlinger fails to specifically teach utilizing a random polypropylene as the polypropylene, and LLDPE as the polyethylene.
Suzuki discloses that polyolefin foams are widely used for interior materials for automobiles, and that polyethylene foams have excellent softness etc… because of their low melting points, while polypropylene foams have excellent mechanical strength and heat resistance, but have processing issues due to their high melting points (col 1, lines 14-35). Suzuki teaches that by utilizing a mixture of polypropylene random copolymers with LLDPE, obtained foams show good mechanical properties, formability and heat resistance without substantially deteriorating the properties peculiar to 
In light of Suzuki, when preparing a foam composition from a mixture of polypropylene and polyethylene, the person having ordinary skill in the art would have been motivated to utilize the mixture of random polypropylenes and LLDPE disclosed by Suzuki in order to improve mechanical properties, formability and heat resistance without deteriorating properties. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a foamed vehicle interior member from a polyolefin resin composition comprising 60-80 wt% polypropylene and 20-40 wt% polyethylene, as suggested by modified Ohlinger, utilizing the mixture of random polypropylenes and LLDPE disclosed by Suzuki as the polyolefins, thereby arriving at the presently claimed subject matter.

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered.
Applicant argues (p 4) that the previously provided experimental data (in both the specification as filed and in the Declaration filed on 4/14/21) shows that the claimed invention exhibits unexpected results over the cited prior art. Applicant asserts that another Declaration is not required for examination of the graphs as they merely plot data already submitted under oath. The examiner agrees that another Declaration is not required to analyze data previously submitted under oath. 
Applicant has provided Graphs 1-3 to facilitate visualization of the experimental results. 
With regard to fogging and magnesium content:
Graph 1 plots fogging as a function of magnesium content. Applicant argues (p 6) that Graph 1 shows significant fogging depression until about 0.05 parts by mass, and then a decrease in depression effect above 0.5 parts by mass. However, as evidenced by Applicant’s specification (description of background art in [0003]), the use of basic magnesium to prevent fogging caused by azodicarbonamide sublimate was known in the art. Given that use of magnesium compound was known for prevention of fogging, a finding that the amount of fogging caused by azodicarbonamide sublimate decreases as the amount of magnesium compound increases would not have been unexpected to the person having ordinary skill in the art. 
Applicant argues (sentence bridging pp 7-8) that a trend line cannot be drawn through the relied upon data because outside of the required ranges, inferior properties increase dramatically when compared to within the required ranges. To the extent that applicant intends this statement to apply to fogging data, Applicant has not explained why it is not possible to fit a trendline to data which decreases quickly and then levels out, such as shown in Graph 1. Furthermore, at amounts of magnesium below the claimed range, the fogging property is indeed inferior (i.e., fogging is increased), however this would have been expected in view of the known use of magnesium to prevent fogging. For amounts of magnesium above the claimed range, Applicant’s data does not show the fogging property to be inferior. Therefore, it does not appear that Applicant’s argument in the sentence bridging pp 7-8 is applicable to fogging property. 
With regard to huge cell formation and magnesium content
Applicant argues (p 6) that, as depicted in Graph 2, huge cells are hardly generated at amounts of magnesium within a range of 0.05 to 0.3 parts by mass, while the rate of huge cell generation dramatically increases at amounts above 0.3 parts by mass. Applicant argues (sentence bridging pp 7-8) that a trend line cannot be drawn through the relied upon data because outside of the required ranges, inferior properties increase dramatically when compared to within the required ranges. However, the data provided by Applicant for Examples 1, 2 and comparative examples 1, 2 and 4 (Data shown by circles in Graph 2 and connected by line) was plotted by the Examiner, and it appears that the R-squared value for a simple linear trendline (setting a 0-intercept) is 0.9615, which would indicate that a linear model is a good fit for applicant’s data.  

    PNG
    media_image1.png
    276
    506
    media_image1.png
    Greyscale

Therefore, because Applicant’s argument (that the data in Graph 2 does not show a trend) is unpersuasive, the examiner’s position set forth in paragraph 21 of the action mailed 8/18/2021 is maintained.
With regard to magnesium diameter:
Applicant argues (p 7) that Graph 3 shows that, for a diameter of 5 micron or less, the desired suppression of fogging and huge cell generation is obtained, while for 
Therefore, because Applicant’s data does not establish criticality or unexpected results associated with the presently claimed ranges, Applicant’s arguments are not sufficient to overcome the prima facie case of obviousness over modified Ohlinger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766